        Case 5:20-cv-00768-CSMW Document 13 Filed 05/06/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TABATHA SMITH, et al.                              :         CIVIL ACTION
                                                   :
                 v.                                :
                                                   :
AAA INTERINSURANCE EXCHANGE                        :
OF THE AUTOMOBILE CLUB                             :         NO. 20-768

                                          MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                 May 6, 2020

                                     I.      BACKGROUND

       This case was filed because, on November 26, 2019, Defendant AAA Interinsurance

Exchange of the Automobile Club (“AAA”) denied Plaintiff Tabatha Smith’s claim for

underinsured motorist (“UIM”) benefits, in reliance upon the household exclusion contained in the

automobile insurance policy Plaintiff had purchased from AAA. Count two of the Complaint

alleges that AAA acted in bad faith when it decided to deny Plaintiff UIM coverage. AAA has

moved, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss count two, because Plaintiff has

inadequately pleaded her bad faith claim. This court finds that AAA’s motion cannot be granted,

because Plaintiff’s allegations plausibly plead a bad faith claim; therefore, AAA should answer

the complaint.

                          II.     MOTION TO DISMISS STANDARD

       As explained by the Third Circuit:

                 For purposes of reviewing a motion to dismiss under Rule 12(b)(6),
                 we are “required to accept as true all allegations in the complaint
                 and all reasonable inferences that can be drawn from them after
                 construing them in the light most favorable to the nonmovant.”
                 Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 154 n. 1 (3d
                 Cir. 2014) (quotation marks and citation omitted). However, we
                 disregard legal conclusions and recitals of the elements of a cause
        Case 5:20-cv-00768-CSMW Document 13 Filed 05/06/20 Page 2 of 6




               of action supported by mere conclusory statements. Santiago v.
               Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010) (citation
               omitted). “In deciding a Rule 12(b)(6) motion, a court must
               consider only the complaint, exhibits attached to the complaint,
               matters of public record, as well as undisputedly authentic
               documents if the complainant's claims are based upon these
               documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

Davis v. Wells Fargo, 824 F.3d 333, 341 (3d Cir. 2016).

                           III.    BAD FAITH LAW PRINCIPLES

       Count two of the complaint seeks to recover under Pennsylvania’s bad faith statute, which

provides:

               In an action arising under an insurance policy, if the court finds that
               the insurer has acted in bad faith toward the insured, the court may
               take all of the following actions:

               (1) Award interest on the amount of the claim from the date the
               claim was made by the insured in an amount equal to the prime rate
               of interest plus 3%.
               (2) Award punitive damages against the insurer.
               (3) Assess court costs and attorney fees against the insurer.

42 Pa. Cons. Stat. Ann. § 8371. Although the statute does not define “bad faith,” the Third Circuit

has predicted that the Pennsylvania Supreme Court would define the term as follows:

               any frivolous or unfounded refusal to pay proceeds of a policy; it is
               not necessary that such refusal be fraudulent. For purposes of an
               action against an insurer for failure to pay a claim, such conduct
               imports a dishonest purpose and means a breach of a known duty
               (i.e., good faith and fair dealing), through some motive of self-
               interest or ill will; mere negligence or bad judgment is not bad faith.

Wolfe v. Allstate Property & Casualty Ins. Co., 790 F.3d 487, 498 (3d Cir. 2015) (quoting Terletsky

v. Prudential Property & Casualty Ins. Co., 649 A.2d 680, 688 (Pa. Super. Ct. 1994)). To recover,

the insured must prove “by clear and convincing evidence that the insurer did not have a reasonable

basis for denying benefits under the policy and that the insurer knew or recklessly disregarded its

lack of reasonable basis in denying the claim.” Further, as relevant to the pending motion:

                                                 2
         Case 5:20-cv-00768-CSMW Document 13 Filed 05/06/20 Page 3 of 6




                 [T]he focus in section 8371 claims cannot be on whether the
                 insurer ultimately fulfilled its policy obligations, since if that were
                 the case then insurers could act in bad faith throughout the entire
                 pendency of the claim process, but avoid any liability under section
                 8371 by paying the claim at the end.... [T]he issue in connection
                 with section 8371 claims is the manner in which insurers discharge
                 their duties of good faith and fair dealing during the pendency of an
                 insurance claim, not whether the claim is eventually paid.

Wolfe, 790 F.3d at 498-99 (quoting Berg v. Nationwide Mut. Ins. Co., 44 A.3d 1164, 1178 (Pa.

Super. Ct. 2012).

                                            IV.     DISCUSSION

        Plaintiff alleges that, on September 20, 2019, she was severely injured when the third-party

tortfeasor, Patrick Murphy, drove through a posted stop sign and crashed his vehicle into her

motorcycle. Complaint (“Comp.”) at [2]-[3]. Plaintiff suffered severe physical injuries, including

a fractured right tibia, tight fibula, right femur and lacerated spleen; she required two surgeries.

Id. at [3]. On November 29, 2019, Plaintiff settled her claim against Murphy for his insurance

policy limits of $300,000 as well as her UIM claim with her motorcycle insurance company,

Progressive, for those policy limits of $50,000. Id. Plaintiff alleges, that pursuant to Pennsylvania

law, Progressive also was required to pay her UIM claim before invoking AAA’s UIM coverage.

Id. On the day of the accident, Plaintiff had an automobile policy with AAA which insured five

vehicles, with stacked 1 UIM coverage that totaled $1,250,000. Id. at [4]. On November 26, 2019,

AAA denied Plaintiff’s claim for UIM benefits, citing the household vehicle exclusion provision

in its insurance policy. Id. & Exhibit (“Pl. Ex.”) B at 3. AAA’s denial letter indicates that Plaintiff

asserted her UIM claim on November 15, 2019. Pl. Ex. B at 3.

        AAA asserts that count two should be dismissed, because Plaintiff has failed to allege



1
 Stacking “refers to the practice of combining the insurance coverage of individual vehicles to increase the amount
of total coverage available to an insured.” Gallagher v. GEICO Indemnity Co., 201 A.3d 131, 132 n.1 (Pa. 2019).

                                                        3
        Case 5:20-cv-00768-CSMW Document 13 Filed 05/06/20 Page 4 of 6




sufficient facts to state a plausible bad faith claim. Mot. to Dismiss at 2-12. As explained below,

this court disagrees.

       Plaintiff alleges that she suffered severe physical injuries as a result of Murphy’s

negligence. Prior to filing this lawsuit, both Murphy’s insurance company’s policy limits and her

motorcycle insurance company’s UIM policy limits had been paid as partial compensation for her

injuries. AAA denied Plaintiff’s UIM claim a mere 11 days after she submitted it, without

disputing the extent or fair value of Plaintiff’s injuries. Furthermore, since AAA denied the claim

before Plaintiff had settled with Murphy’s insurance company and her motorcycle insurance

company, it could not have appropriately determined that she had already been fully compensated

for her injuries. Instead, AAA solely relied upon the household vehicle exclusion clause contained

in its policy with Plaintiff to deny her UIM claim. As explained below, that justification was

barred by Pennsylvania law. Plaintiff further alleged that AAA never examined her or obtained

any of its own medical documentation to determine the extent of her injuries and their ongoing

sequelae, if any. This omission coupled with AAA’s reliance on an illegal ground to deny

Plaintiff’s claim, could plausibly demonstrate the requisite bad faith.

       AAA’s stated reason for denying Plaintiff’s UIM claim violated Pennsylvania law. As

Plaintiff correctly notes, in Gallagher v. GEICO Indemnity, Co., 201 A.3d 131 (Pa. 2019), the

Pennsylvania Supreme Court held that household vehicle exclusion clauses, like the one AAA had

in its policy with Plaintiff and relied upon to deny her UIM claim, violated § 1738 of

Pennsylvania’s Motor Vehicle Financial Responsibility Law (“MVFRL”); hence, such clauses are

unenforceable, as a matter of law, to deny UIM claims. Gallagher, 201 A.2d at 138. Gallagher

had been decided on January 23, 2019, more than 10 months before AAA denied Plaintiff’s UIM

claim. AAA was fully aware of Gallagher’s holding, because Plaintiff’s attorney actually cited it



                                                 4
        Case 5:20-cv-00768-CSMW Document 13 Filed 05/06/20 Page 5 of 6




when he presented the UIM claim to AAA on Plaintiff’s behalf. Pl. Ex. B at 3. Although AAA

conceded that Gallagher had been decided, it, nevertheless, denied Plaintiff’s UIM claim, stating

that “the holding in Gallagher is limited to its unique facts – facts which are not present here – and

does not impact the validity or effect of the household vehicle exclusion to Mr. [sic] Smith’s claim

for UIM benefits under the AAA policy.” Id.

       AAA’s explanation is patently false. The Pennsylvania Supreme Court did not restrict its

holding to the Gallagher fact pattern. Contrary to AAA’s assertion, the Pennsylvania Supreme

Court explained that the household vehicle exclusion in Gallagher was common in the insurance

industry and was being used by insurance companies as a pretext to avoid stacking UIM coverage.

Gallagher, 201 A.2d at 138. The court stated that “we hold that the household vehicle exclusion

violates the MVFRL; therefore, these exclusions are unenforceable as matter of law.” Id. The

Pennsylvania Supreme Court clearly intended its holding to have broad, not limited, application.

       Furthermore, it can be inferred that: (1) AAA did not know how much compensation

Plaintiff would receive from the other insurance companies, and (2) AAA made no effort to place

a value on Plaintiff’s case. Consequently, it can be inferred that, at the time AAA denied Plaintiff’s

UIM claim, it could not determine if Plaintiff had already been fairly compensated, or if she was

entitled to more compensation. The bases for this conclusion are: (1) Plaintiff’s allegation that

AAA neither sent her to be examined by a physician, nor produced any contrary medical

documentation, Comp. at [5], (2) the short period of time, only 11 days, between Plaintiff

submitting her claim and AAA denying it, and (3) the fact that Plaintiff had not yet settled with

Murphy’s or her motorcycle insurance companies. Plaintiff would know if AAA had sent her to a

doctor it selected, hence, the court accepts that allegation as true. Moreover, within the 11 days it

took AAA to deny her claim, it is highly improbable that the insurer hired a doctor to review her



                                                  5
          Case 5:20-cv-00768-CSMW Document 13 Filed 05/06/20 Page 6 of 6




claim and provide advice to reject it. When it denied Plaintiff’s UIM claim, AAA did not assert

– nor did it have a basis to assert – that it believed Plaintiff’s claim had already been fully

compensated. AAA’s denial of Plaintiff’s claim was based solely upon a patently false statement

of Pennsylvania law, hence, it is plausible that a jury could find AAA’s decision frivolous and

issued in bad faith. See Wolfe, 790 F.3d at 498 (citing Terletsky, 690 A.2d at 688). Furthermore,

since it can be inferred that AAA made no effort to value the case, it is plausible that AAA violated

its duty of good faith and to deal fairly with Plaintiff, its insured. See id. Therefore, the motion to

dismiss is denied and AAA shall answer the Complaint. 2

         An implementing Order follows.




2
  In its brief in support of its motion, Defendant cites a number of district court cases, arguing that they support
dismissing Plaintiff’s bad faith claim. Toward the end of its brief, Defendant suggests that two cases from this district,
Hwang v. State Farm Motor Auto. Ins. Co., Civ. A. No. 19-927, 2019 WL 1765938 (E.D. Pa. Apr. 22, 2019) and
Soldrich v. State Farm Fire & Cas. Co., Civ. A. No. 15-1438, 2015 WL 7568442 (E.D. Pa. Nov. 25 2015), particularly
support dismissal of Plaintiff’s bad faith claim. See Def.’s Br. at 11. Hwang and Soldrich are not analogous to this
case. In Hwang, the insurer did not deny its insured’s UIM claim by falsely asserting that Gallagher did not apply to
invalidate the household vehicle exclusion. Instead, the insurer considered the insured’s UIM claim for one month
and then made an offer to settle. 2019 WL 1755938, at *3. That did not happen in this case. Soldrich did not involve
a UIM claim at all but, rather, the collapse of the insured’s three residential properties, and it predated Gallagher.
2015 WL 7568442, at *1. Hence, there was no possibility that Sodrich’s insurer falsely stated the impact of Gallagher.

                                                            6
